          Case 1:20-cv-00385-JCH-KK Document 3 Filed 06/08/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

JOSH CHESTER,

                 Plaintiff,

vs.                                                     No. CV 20-00385 JCH/KK

MICHELLE LUJAN-GRISHAM,
METROPOLITAN DETENTION CENTER,

                 Defendants.


                  MEMORANDUM OPINION AND ORDER OF DISMISSAL

          THIS MATTER is before the Court under Fed. R. Civ. P. 41(b) on the Civil Rights

Complaint filed by Plaintiff Josh Chester (Doc. 1). Plaintiff has failed to obey a Court Order and

failed to prosecute this action. The Court will dismiss the Complaint without prejudice under Rule

41(b).

          Plaintiff is a detainee at the Metropolitan Detention Center (“MDC”). On April 22, 2020,

Plaintiff filed a letter complaint based on MDC’s alleged failure to provide COVID-19 testing and

safety equipment. (Doc. 1). The pleading was signed by 21 detainees. It did not name a single

individual subject to suit and the Court could not discern the details of Plaintiff’s housing

arrangements or whether Plaintiff is at greater risk of COVID-19 complications due to Plaintiff’s

health.

          By Order entered April 27, 2020, the Court directed Plaintiff to cure the deficiencies in the

Complaint and gave Plaintiff the opportunity to refile the Complaint and allege individualized facts

explaining why his conditions of confinement are unconstitutional. (Doc. 2). The Order provided

Plaintiff forms and instructions to refile. The Order also directed Plaintiff to either prepay the




                                                    1
         Case 1:20-cv-00385-JCH-KK Document 3 Filed 06/08/20 Page 2 of 2



$400 filing fee or, alternatively, submit an application to proceed in forma pauperis under 28

U.S.C. § 1915. (Doc. 2).

        The deadline for Plaintiff to cure the deficiencies was May 27, 2020. (Doc. 2 at 2). The

Order warned Plaintiff that the failure to timely address the filing fee and refile an individual civil

rights complaint could result in dismissal of this case without further notice. (Doc. 2). Plaintiff

did not comply with or otherwise respond to the Order. Accordingly, the Court will dismiss this

action pursuant to Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with a

Court order and failure to prosecute. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir.

2003) (“Rule 41(b) . . . has long been interpreted to permit courts to dismiss actions sua sponte for

a plaintiff’s failure to prosecute or comply with the . . . court’s orders.”) This dismissal is without

prejudice to refiling a new action.

        IT IS ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 1) is DISMISSED without

prejudice under Fed. R. Civ. P. 41(b) and the Court will enter a separate judgment closing this

civil case.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  2
